Per Curiam.

We affirm the judgment of the court of appeals. “Under App.R. 26(B)(2)(b), an application for reopening requires ‘a showing of good cause for untimely filing if the application is filed more than ninety days after journalization of the appellate judgment.’ ” State v. Wickline (1996), 74 Ohio St.3d 369, 371, 658 N.E.2d 1052, 1053. We agree with the court of appeals that Wilson has not established good cause for his failure to file the application for reopening by January 10, 1995, which was ninety days from the journalization of the decision by the court of appeals. We further note that Wilson’s current attorney, who did not represent him on his direct appeal, admits that he has been involved in his ease since October 23,1995, but still does not adequately explain his failure to file a timely application for reopening, even from the date of his involvement. That counsel was “busy” with other cases does not constitute good cause for the delayed filing. See State v. Williams (1996), 74 Ohio St.3d 454, 659 N.E.2d 1253.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.